488 Pa. 124 (1980)
411 A.2d 218
Dr. Lenwood WERT, Appellee,
v.
William J. JENNINGS, Chief County Detective, Chester County Detective's Office, Appellant.
Supreme Court of Pennsylvania.
Argued January 24, 1980.
Decided February 25, 1980.
*125 Lee Ruslander, Asst. Dist. Atty., Robert J. Donatoni, Asst. District Atty., Chester County, for appellant.
Charles F. Mayer, Media, Delaware County, for appellee.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, NIX, LARSEN and FLAHERTY, JJ.

OPINION
PER CURIAM:
Order affirmed. Wert v. Jennings, 249 Pa.Super. 467, 378 A.2d 390.